Citation Nr: 0944321	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-31 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1962 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The evidence of record with respect to the relationship 
between the Veteran's residuals of a back injury and his 
military service is in equipoise.


CONCLUSION OF LAW

Residuals of a back injury were incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for residuals of a 
back injury.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because the 
Board is taking action favorable to the Veteran by granting 
the issue at hand.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).

The Veteran is seeking entitlement to service connection for 
residuals of a back injury.  The Veteran contends that while 
on active military duty, he injured his back upon striking a 
cement wall, after being blown backwards when a large rocket 
hit a bunker near where he was standing. 

The Veteran's June 1962 Officer Training School examination 
report noted that he had worn a back brace for one week in 
either 1951 or 1952 for a rib fracture and sprained back 
secondary to a football injury.  It was indicated that there 
was no deformity or weakness of the back.  A July 1968 
service treatment record noted that the Veteran was tender 
over the sacrum.  It was further noted that he had hit his 
back in a bunker.  Finally, it was noted that there was no 
radiation of pain or edema.  The impression was lumbosacral 
strain.  An undated service treatment record indicated 
lumbarization of S1.  The Veteran's January 1969 separation 
examination report noted the Veteran's complaints of 
recurrent back pain on several occasions.  

Post-service, an August 2005 letter written by the Veteran's 
brother stated that the Veteran had had back problems since 
his military service in Vietnam.  The letter indicated that 
the Veteran had told his brother that he had been blown into 
a bunker by a rocket blast, and that his head, neck, and 
lower back were driven into concrete.  The letter also stated 
that the Veteran was very athletic before sustaining the 
injury, his back and neck problems had worsened over the 
years, and his mobility was becoming increasingly limited.  
An August 2005 letter written by the Veteran's former wife 
stated that she had observed that his back, hips, neck, and 
shoulders were out of alignment, and that "[h]is body would 
draw in a crooked disfiguring state for days at a time that 
made it impossible for him to walk and very painful to lay or 
sit."  The letter further stated that the Veteran had 
complained of cramps in his back and legs.

VA treatment records dated in January 2005 through September 
2005 indicated the Veteran's continued complaints of back 
pain.  A January 2005 VA treatment record noted the Veteran's 
complaint of ongoing left hip and back pain.  The pain was 
described as sharp, and a pain score of 3 was reported.  A 
July 2005 VA treatment record noted the Veteran's report that 
the pain in his back and neck had worsened, and that he now 
had a lump over his cervical spine.  It was noted that the 
pain was aching and dull, and a pain score of 7 was reported.  
An August 2005 VA treatment record noted that the Veteran 
presented with the chief complaint of neck pain.  It was 
further noted that the Veteran reported "remote trauma" in 
Vietnam which left him with back and neck pain.  He denied 
recent trauma to the area.  It was noted that the Veteran 
might have degenerative disc disease.  A September 2005 VA 
treatment record noted the Veteran's complaints of the 
presence of a tender lump on the back of his neck as well as 
low back pain.  Upon examination, a soft tissue lump was 
present on the posterior aspect of the neck, tender to 
palpation.  The assessment was possible lipoma and back pain.  
A September 2005 x-ray of the lumbar spine revealed no acute 
compression fracture.  It was indicated that there was 
minimal hypertrophic change throughout the lumbar spine with 
narrowing of the L3 to L4 and L4 to L5 intervertebral disc 
spaces posteriorly.  It was further indicated that visualized 
pedicles and transverse processes were preserved, vascular 
calcification was seen, and no acute bony abnormality was 
seen.  The impression was "degenerative change" of the 
lumbar spine. 

Private treatment records dated in October 2000 through June 
2005 revealed the Veteran's continued complaints of low back 
pain into his left hip, as well as limited motion with pain 
in the lumbar spine.

A November 2005 private treatment record indicated that the 
Veteran underwent an examination of his neck and back.  The 
private doctor noted the Veteran's reports that he was blown 
into a bunker during the Tet offensive, and was thereafter 
treated at a Navy Hospital in Dong Ha, Vietnam.  It was 
further noted that the Veteran wore a back brace for support 
as needed.  It was also noted that the Veteran had not 
sustained prior or subsequent injuries to the same areas. 

The Veteran reported that he had lost time from work over the 
years due to ongoing pain and symptoms in his neck and back, 
he had difficulty with prolonged walking and sitting, he was 
unable to exercise much, and he had difficulty concentrating.  
The Veteran further reported that he experienced moderately 
severe pain in his neck, lower back, and left leg, tingling 
sensations in his lower back, and frequent restless sleep due 
to neck, low back, and left leg pain and symptoms.  The 
private doctor ultimately opined that 

[the Veteran's] neck and back conditions 
are long standing and reflect the 
injuries he sustained in the service in 
[Vietnam].  Moreover, with time since his 
injuries, the normal aging process has 
been accelerated by the actual injuries 
of his neck and back.  These are serious 
injuries and include urinary incontinence 
and erectile dysfunction as a direct 
result of his service connected back 
injuries in this claim.

In May 2006, the Veteran underwent a VA examination in 
connection with his claim for service connection for 
residuals of a back injury.  It was noted that the claims 
file was reviewed, and that it documented an old strain to 
the neck and back.  

The VA examiner noted that the Veteran sustained an injury to 
his neck and back when he was "blown up into a bunker back 
in 1968 in Vietnam," that nothing was fractured or broken, 
and that he was experiencing chronic neck and back pain, 
arthritis of the spine, aching, soreness, and tenderness, 
occasional left leg pain with numbness and tingling, 
(possibly attributable to diabetic neuropathy), and radicular 
pain.  It was further noted that the Veteran had used both a 
back brace and cane.
The diagnosis was arthritis of the cervical and lumbar 
spines.  The VA examiner opined that it was not likely that 
the Veteran's current arthritis of the cervical or lumbar 
spine was related to a single incident in service, but rather 
a naturally occurring phenomenon.  

In determining whether service connection is warranted, VA 
must decide whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, the Board finds that the evidence of record is in 
relative equipoise, and therefore finds that service 
connection for residuals of a back injury is warranted.  
First, the Veteran has a current diagnosis of arthritis of 
the cervical and lumbar spines.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

Moreover, the Veteran's service treatment records document 
his back injury as well as his complaints of back pain in 
service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Specifically, a July 
1968 service treatment record noted that the Veteran had 
"hit his back in a bunker," and that the impression was 
lumbosacral strain.  The Veteran's January 1969 separation 
examination report noted his complaints of back pain "on 
numerous occasions."  Moreover, the Veteran has consistently 
reported back and neck pain since sustaining the injury to 
his back in service, as documented by August 2005 letters 
written by his family members, as well as by VA treatment 
records and private treatment records.  

Moreover, the medical evidence of record demonstrates that 
the Veteran's residuals of a back injury are related to his 
military service.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record).  While the March 2006 VA examiner opined that it 
was not likely that the Veteran's current arthritis of the 
cervical or lumbar spine was related to a single incident in 
service, in a November 2005 private treatment record, the 
Veteran's private doctor opined that the Veteran's current 
low back disorder was related to service.  Specifically, the 
private doctor opined that the Veteran's neck and back 
conditions were long standing and reflected the injuries he 
sustained in service.  Although the private doctor did not 
indicate whether or not the claims file was reviewed, but 
rather, relied on the Veteran's report of his inservice 
injury, that report was consistent with lay statements, 
service treatment records, and VA treatment records.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) 
(noting that the Board may not reject a medical opinion 
solely because it is based on facts reported by the Veteran, 
but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record).  Moreover, the 
private doctor conducted a thorough physical examination of 
the Veteran's lumbar, lumbosacral, sacral, and cervical 
spine, to include range of motion and motor function testing.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence 
is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached). 

The Board thus finds that the medical evidence is at least in 
equipoise, because both medical opinions provided supporting 
clinical evidence, and both were based on accurate accounts 
of the inservice injury and a thorough examination of the 
Veteran.  Guerrieri, 4 Vet. App. at 470-71.  Accordingly, 
because there is a current diagnosis of residuals of a back 
injury, an inservice low back injury, and a private medical 
opinion relating the current disability and the inservice 
injury that was based upon an oral history and thorough 
physical examination of the Veteran, the Board finds that 
with generous application of the benefit of the doubt 
doctrine, service connection for residuals of a back injury 
is warranted.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a back injury is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


